 
NEITHER THIS NOTE NOR ANY SECURITIES WHICH MAY BE ISSUED UPON CONVERSION HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED
OR OTHERWISE QUALIFIED UNDER ANY STATE OR OTHER SECURITIES LAW.  NEITHER THIS
NOTE NOR ANY SUCH SECURITIES MAY BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND REGISTRATION OR OTHER
QUALIFICATION UNDER ANY APPLICABLE STATE OR OTHER SECURITIES LAWS, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR OTHER
QUALIFICATION IS NOT REQUIRED.
 
CONVERTIBLE PROMISSORY NOTE
 
$1,500,000
December 10, 2008

 
FOR VALUE RECEIVED, Sports Supplement Acquisition Group, Inc., a Delaware
corporation (the “COMPANY”), hereby unconditionally promises to pay to the order
of PROVIANT TECHNOLOGIES, INC., a corporation organized under the laws of the
State of Illinois (“LENDER”), at 309 W. Hensley Rd., Champaign, Illinois 61826
or such other address given to the Company by Lender, the principal sum of One
Million Five Hundred Thousand ($1,500,000) Dollars, in lawful money of the
United States of America, on the Maturity Date.
 
1.      DEFINITIONS. When used in this Note, the following terms shall have the
respective meanings specified herein or in the section referred to:
 
“BUSINESS DAY” means any day other than a Saturday, Sunday, or other day on
which a bank is authorized to be closed under the laws of Illinois.
 
 “COMMON STOCK” means the Common Stock, par value $0.001 per share, of the
Company.
 
“COMPANY” means Sports Supplement Acquisition Group, Inc.
 
“CONVERSION PRICE” means the Current Market Price less 50%, except as otherwise
adjusted pursuant to SECTIONS 8(d).
 
1

--------------------------------------------------------------------------------


 
“CURRENT MARKET PRICE” means, when used with respect to any security as of any
date, the volume weighted average trading price during the ninety (90) Trading
Days determined by the last sale price, regular way, or, in case no such sale
takes place on such date, the closing bid price, regular way, of such security
in either case as reported on the Nasdaq Global Market, or, if such security is
not listed or admitted to trading on the Nasdaq Global Market, as reported on
the Nasdaq SmallCap Market, or if such security is not listed or admitted to
trading on any national or international securities exchange or the Nasdaq
Global Market or the Nasdaq SmallCap Market, the average of the high bid and low
asked prices of such security in the over-the-counter market as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System or
such other system then in use or, if such security is not quoted by any such
organization, the average of the closing bid and asked prices of such security
furnished by an New York Stock Exchange member firm selected by the Company. If
such security is not quoted by any such organization and no such New York Stock
Exchange member firm is able to provide such prices, then the Current Market
Price of such security shall be the fair market value thereof as determined in
good faith by the Board of Directors of the Company without any discount for
lack of marketability or minority interest; provided, however, if Lender
disagrees with the Current Market Price determined by the Board of Directors,
Lender may appoint and shall pay for an appraiser to establish the Current
Market Price.  Such appraiser shall have free and full access to all corporate
records such appraiser shall require to reach its opinion.  The appraiser shall
have 60 days from the event requiring the calculation of the Current Market
Price hereunder to complete such appraisal.  If the appraiser’s Current Market
Price is within ten percent (10%) of the Current Market Price determined by the
Board of Directors above, the Current Market Price shall be the average of the
Current Market Price determined by the Board of Directors and the Current Market
Price determined by Lender’s appraiser.  If the difference between the Current
Market Price determined by the Board of Directors and the Current Market Price
determined by Lender’s appraiser is greater than ten percent (10%), the Current
Market Price shall be determined by an appraiser from a regionally-recognized
arbitration service with expertise in valuing such security agreed to and
appointed by the parties.  Such appointed arbitrator shall determine the Current
Market Price by accepting and adopting either the Current Market Price
determined by the Board of Directors or the Current Market Price determined by
Lender’s appraiser.
 
“EVENT OF DEFAULT” is defined in SECTION 4 hereof.
 
“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
 
“LOAN DOCUMENTS” means this Note, the Other Notes and all other documents
evidencing Obligation.
 
“MATURITY DATE” means February 23, 2009.
 
 “NOTE” refers to this Convertible Promissory Note.
 
“OBLIGATION” shall mean all indebtedness, liabilities, and obligations, of the
Company arising under this Note, the Other Notes and any other Loan Documents.
 
“OTHER NOTES” shall mean any Convertible Promissory Note, other than this Note,
issued by the Company to Lender.
 
“PERSON” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, charitable
foundation, unincorporated organization, government or any agency or political
subdivision thereof, or any other entity.
 
 “SEC” means the Securities and Exchange Commission and any successor thereof.
 
2

--------------------------------------------------------------------------------


 
“TRADING DAY” means each Monday, Tuesday, Wednesday, Thursday, and Friday, other
than any day on which securities are not traded on the applicable securities
exchange or in the applicable securities market.
 
2.      PAYMENT.
 
(a)    PRINCIPAL PAYMENTS. The unpaid principal balance of this Note shall
payable from time to time, but no more frequently than weekly, as such funds
become available to the Company; provided, however, that an aggregate of at
least Five Hundred Thousand Dollars ($500,000) of the principal balance of this
Note shall be due and payable on or before January 15, 2009.  The remaining
unpaid principal balance of this Note shall be finally due and payable on the
Maturity Date.
 
(b)    PAYMENTS GENERALLY. Except as otherwise provided herein, all payments of
principal of and interest, if any, on this Note shall be made by the Company to
Lender by cashier’s check. Should this Note become due and payable on any day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day. Payments made to Lender by the Company hereunder shall
be applied first to accrued interest, if any, and then to principal.
 
3.      WAIVER. The Company waives presentment, demand, protest, notice of
protest and non-payment, or other notice of default, notice of acceleration and
intention to accelerate, or other notice of any kind, and agrees that its
liability under this Note shall not be affected by any renewal or extension in
the time of payment hereof, or in any indulgences, or by any release or change
in any security for the payment of this Note, and hereby consents to any and all
renewals, extensions, indulgences, releases, or changes, regardless of the
number of such renewals, extensions, indulgences, releases, or changes.
 
4.      EVENTS OF DEFAULT AND REMEDIES. An “EVENT OF DEFAULT” shall exist
hereunder if any one or more of the following events shall occur and be
continuing: (a) the Company shall fail to pay the entire principal balance of
this Note on the Maturity Date and such failure shall continue for five (5)
Business Days after such payment became due; or (b) the Company shall fail to
perform any of the covenants or agreements contained herein or in any other Loan
Document and such failure shall continue unremedied for thirty (30) days after
written notice thereof; or (c) any representation or warranty made by the
Company to Lender herein or in any other Loan Document shall prove to be untrue
or inaccurate in any material respect; or (d) an event of default shall occur
with respect to any Other Note pursuant to its terms; or (e) the Company shall
(1) apply for or consent to the appointment of a receiver, trustee, intervener,
custodian, or liquidator of itself or of all or a substantial part of its
assets, (2) be adjudicated bankrupt or insolvent or file a voluntary petition
for bankruptcy or admit in writing that it is unable to pay its debts as they
become due, (3) make a general assignment for the benefit of creditors, (4) file
a petition or answer seeking reorganization or an arrangement with creditors or
to take advantage of any bankruptcy or insolvency laws, or (5) file an answer
admitting the material allegations of, or consent to, or default in answering, a
petition filed against it in any bankruptcy, reorganization, or insolvency
proceeding, or take corporate action for the purpose of effecting any of the
foregoing; or (f) an order, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
reorganization of the Company appointing a receiver, trustee, intervener, or
liquidator of the Company, or of all or substantially all of its assets, and
such order, judgment, or decree shall continue unstayed and in effect for a
period of thirty (30) days; or (g) the dissolution or liquidation of the
Company; or (h) the Company shall default in the payment of any indebtedness of
such Company in excess of $250,000 individually or in the aggregate or default
shall occur in respect of any note or credit agreement relating to any such
indebtedness and such default shall continue for more than the period of grace,
if any, specified therein; or (i) any final judgment(s) for the payment of money
in excess of the sum of $250,000 individually or in the aggregate shall be
rendered against the Company and such judgment(s) shall not be satisfied or
discharged at least ten (10) days prior to the date on which any of the
Company's assets could be lawfully sold to satisfy such judgment(s).
 
3

--------------------------------------------------------------------------------


 
Upon the occurrence of any Event of Default hereunder, then the holder hereof
may, at its option, (i) declare the entire unpaid principal balance of the
Obligation together with interest accrued on the Obligation from the date of
issuance of this Note at the rate of twelve percent (12%) per annum to be
immediately due and payable, and (ii) pursue and enforce any of Lender's rights
and remedies available pursuant to this Note, the Other Notes, or any applicable
law or agreement; provided, however, in the case of any Event of Default
specified in PARAGRAPH (e) or (f) of this SECTION 4 with respect to the Company,
without any notice to the Company or any other act by Lender, the entire unpaid
principal balance of the Obligation together with interest accrued on the
Obligation from the date of issuance of this Note at the rate of twelve percent
(12%) per annum shall become immediately due and payable.
 
     In addition, upon an Event of Default, Lender shall have the right to
nominate two additional directors to the Board of Directors of the Company
pursuant to that certain Voting Agreement of even date herewith by and between
the Company and Lender.


5.      REPRESENTATIONS AND COVENANTS.
 
(a)    REPRESENTATIONS. The Company represents and warrants to Lender that:
 
(i)       The Company is duly organized and in good standing under the laws of
the state of its incorporation, formation, or organization;
 
(ii)      The Company has full power and authority to enter into this Note and
the other Loan Documents, to execute and deliver the Loan Documents, and to
incur the obligations provided for in the Loan Documents, all of which has been
duly authorized by all necessary action.
 
(iii)     the Loan Documents are the legal and binding obligations of the
Company, enforceable in accordance with their respective terms;
 
(iv)     neither the execution and delivery of this Note and the other Loan
Documents, nor consummation of any of the transactions herein or therein
contemplated, nor compliance with the terms and provisions hereof or thereof,
will contravene or conflict with any provision of law, statute, or regulation to
which the Company is subject or any judgment, license, order, or permit
applicable to the Company or any indenture, mortgage, deed of trust, or other
instrument to which the Company may be subject; no consent, approval,
authorization, or order of any court, governmental authority, or third party is
required in connection with the execution, delivery, and performance by the
Company of this Note or any of the other Loan Documents or to consummate the
transactions contemplated herein or therein.
 
4

--------------------------------------------------------------------------------


 
(b)    AFFIRMATIVE COVENANTS. Until payment in full of the Obligation, the
Company agrees and covenants that the Company shall:
 
(i)      conduct its business in an orderly and efficient manner consistent with
good business practices and in accordance with all valid regulations, laws, and
orders of any governmental authority and will act in accordance with customary
industry standards in maintaining and operating its assets, properties, and
investments;
 
(ii)     maintain complete and accurate books and records of its transactions in
accordance with generally accepted accounting principles, and, if an Event of
Default exists, will give Lender access during business hours to all books,
records and documents of the Company and permit Lender to make and take away
copies thereof, provided the Lender signs a confidentiality agreement;
 
(iii)    upon the registration of the Company’s shares of Common Stock under the
Exchange Act, furnish to Lender (i) unless the  following are filed with the SEC
through EDGAR and are  available to the public  through  EDGAR,  within two (2)
Business Days after the filing thereof with the SEC, a copy of Company’s Annual
Reports on Form 10-K, its Quarterly  Reports on Form 10-Q, any Current  Reports
on Form 8-K and any  registration  statements  (other than on Form S-8) or
amendments  filed pursuant to the Securities Act of 1933, as amended;  (ii) on
the same day as the release  thereof,  facsimile or email copies of all press
releases  issued by Company;  and (iii) copies of any notices and other
information made available or given to the stockholders of Company generally,
contemporaneously with the making available or giving thereof to the
stockholders;
 
(iv)    furnish to Lender, immediately upon becoming aware of the existence of
any condition or event constituting an Event of Default or event which, with the
lapse of time and/or giving of notice would constitute an Event of Default,
written notice specifying the nature and period of existence thereof and any
action which the Company is taking or proposes to take with respect thereto;
 
(v)     promptly notify Lender of: (A) any material adverse change in its
financial condition or business; (B) any default under any material agreement,
contract, or other instrument to which the Company is a party or by which any of
its properties are bound, or any acceleration of any maturity of any
indebtedness owing by the Company; (C) any material adverse claim against or
affecting the Company or any of its properties; and (D) any litigation, or any
claim or controversy which might become the subject of litigation, against the
Company or affecting the Company's property, if such litigation or potential
litigation might, in the event of an unfavorable outcome, have a material
adverse effect on the Company's financial condition or business or might cause
an Event of Default;
 
5

--------------------------------------------------------------------------------


 
(vi)    promptly furnish to Lender, at Lender's reasonable request, such
additional financial or other information concerning assets, liabilities,
operations, and transactions of the Company as Lender may from time to time
reasonably request, subject to restrictions imposed by state and federal
securities laws;
 
(vii)   promptly pay all lawful claims, whether for labor, materials, or
otherwise, which might or could, if unpaid, become a lien or charge on any
property or assets of the Company, unless and to the extent only that the same
are being contested in good faith by appropriate proceedings and reserves have
been established therefor;
 
(viii)  maintain on its properties insurance of responsible and reputable
companies in such amounts and covering such risks as is prudent and is usually
carried by companies engaged in businesses similar to that of the Company; the
Company shall furnish Lender, on request, with certified copies of insurance
policies or other appropriate evidence of compliance with the foregoing
covenant;
 
(ix)    comply with all applicable legal requirements of any governmental
authority;
 
(x)      preserve and maintain all licenses, privileges, franchises,
certificates, and the like necessary for the operation of its business; and
 
(xi)     pay and discharge all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits, or upon any property
belonging to it, before such amounts become delinquent.
 
 (c)   NEGATIVE COVENANTS. Until payment in full of the Obligation, the Company
covenants that the Company shall not without the prior written consent of
Lender, in its sole and absolute discretion, (A) sell all or substantially all
the Company's assets, or (B) pay any dividends on any of its outstanding capital
stock, or purchase, redeem, or repurchase any of its capital stock.
 
(d)    REPRESENTATIONS. The Lender represents and warrants to the Company that:
 
(i) it is an “accredited investor” as defined under the Securities Act, and the
SEC’s Regulation D promulgated thereunder and agrees not to engage in hedging
transactions unless in compliance with the Securities Act;
 
(ii) it has carefully considered the resulting answers and all other information
available to the undersigned with respect to the Company;
 
(iii) it has relied solely upon the investigations of the Company made by or on
behalf of the Lender in evaluating the suitability of an investment in the
Company, and the Lender recognizes that an investment in the Company involves a
high degree of risk;
 
(iv) it has been advised that there is not currently a market for the shares of
Common Stock and it may be difficult to readily liquidate this investment;
 
6

--------------------------------------------------------------------------------


 
(v) it understands that no securities administrator of any state has made any
finding or determination relating to the fairness of this investment and that no
securities administrator of any state has recommended or endorsed, or will
recommend or endorse, the Note or the underlying equity of the Company into
which the Note may be converted;


(vi) it will not attempt to sell, transfer, assign, pledge or otherwise dispose
of all or any portion of the Note or Common Stock issuable upon conversion
thereof unless it is registered under the Securities Act or unless in the
opinion of counsel satisfactory to the Company an exemption from such
registration is available; and


(vii) it has received no general solicitation or general advertising (including
communications published in any newspaper, magazine or other broadcast) and that
no public solicitation or advertisement with respect to the offering of the Note
or Common Stock has been made to it.


6.      NO WAIVER. No waiver by Lender of any of its rights or remedies
hereunder or under any other document evidencing or securing this Note or
otherwise, shall be considered a waiver of any other subsequent right or remedy
of Lender; no delay or omission in the exercise or enforcement by Lender of any
rights or remedies shall ever be construed as a waiver of any right or remedy of
Lender; and no exercise or enforcement of any such rights or remedies shall ever
be held to exhaust any right or remedy of Lender.
 
7.      USURY LAWS. Regardless of any provision contained in this Note, Lender
shall never be deemed to have contracted for or be entitled to receive, collect,
or apply as interest on this Note (whether termed interest herein or deemed to
be interest by judicial determination or operation of law) any amount in excess
of the maximum rate which may lawfully be charged (the “Maximum Rate”), in the
event that Lender ever receives, collects, or applies as interest any such
excess, such amount which would be excessive interest shall be applied to the
reduction of the unpaid principal balance of this Note, and, if the principal
balance of this Note is paid in full, then any remaining excess shall forthwith
be paid to the Company. In determining whether or not the interest paid or
payable under any specific contingency exceeds the highest Maximum Rate, the
Company and Lender shall, to the maximum extent permitted under applicable law,
(a) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (b) exclude voluntary prepayments and the effect thereof, and
(c) spread the total amount of interest throughout the entire contemplated term
of this Note so that the interest rate is uniform throughout such term;
provided, that if this Note is paid and performed in full prior to the end of
the full contemplated term hereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, if any, then Lender or any
holder hereof shall refund to the Company the amount of such excess, or credit
the amount of such excess against the aggregate unpaid principal balance of all
advances made by the Lender or any holder hereof under this Note at the time in
question.
 
7

--------------------------------------------------------------------------------


 
8.      CONVERSION RIGHTS.
 
(a)    CONVERSION PRIVILEGE. Upon an Event of Default, Lender, at its option may
convert all or any portion of the outstanding principal balance of and accrued
interest upon this Note and the Other Notes into the number of Shares of Common
Stock obtained by dividing (i) the unpaid principal amount of, and interest
through the date of conversion on, this Note and the Other Notes to be
converted, by (ii) the Conversion Price.
 
 (b)   CONVERSION PROCEDURE. To convert this Note pursuant to this SECTION 8,
Lender must
 
(i) complete and sign a “Form of Election to Convert” attached hereto as Exhibit
A;
 
(ii) pay any transfer or similar tax if required by SECTION 8(e); and
 
(iii) if the conversion is of the entire unpaid principal of and accrued
interest upon this Note and any or all of the Other Notes, then surrender this
Note and such Other Notes to the Company. As promptly as practicable after
delivery of an Election to Convert in accordance with this SECTION 8(b), the
Company shall issue and deliver to Lender a certificate or certificates for the
full number of whole shares of Common Stock.
 
(c)    CASH PAYMENTS IN LIEU OF FRACTIONAL SHARES. No fractional shares of
Common Stock, scrip representing fractional shares of Common Stock, or Warrants
for fractional shares of Common Stock shall be issued upon conversion of the
principal of, or interest on, this Note and any or all of the Other Notes. If
any fractional share of Common Stock would be issuable upon the conversion of
any portion of this Note and any or all of the Other Notes, the Company shall
pay a cash adjustment therefor in respect of such fractional share equal to the
product of (i) the percentage representing such fractional share multiplied by
(ii) the Conversion Price.
 
(d)    EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER, OR SALE. In the event
of (i) any reclassification (including, without limitation, a reclassification
effected by means of an exchange or tender offer by the Company) but excluding a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), (ii) any
consolidation, merger or combination of the Company with another corporation as
a result of which holders of Common Stock shall be entitled to receive
securities or other property (including cash) with respect to or in exchange for
Common Stock or (iii) any sale or conveyance of the property of the Company as,
or substantially as, an entirety to any other corporation as a result of which
holders of Common Stock shall be entitled to receive securities or other
property (including cash) with respect to or in exchange for Common Stock, then
the Company or the successor or purchasing corporation, as the case may be,
shall enter into an Amended and Restated Note providing that this Note shall be
convertible into the kind and amount of securities or other property (including
cash) receivable upon such reclassification, change, consolidation, merger,
combination, sale or conveyance which Lender would have received if this Note
had been converted immediately prior to such reclassification, change,
consolidation, merger, combination, sale or conveyance. Such Amended and
Restated Note shall provide for adjustments which shall be as nearly equivalent
as may be practicable to the adjustments provided for in this SECTION 8.
Whenever an Amended and Restated Note is entered into as provided herein, the
Company shall promptly provide Lender with an Officer's Certificate setting
forth a brief statement of the facts requiring such Amended and Restated Note.
The provisions of this SECTION 8 shall similarly apply to all successive events
of the type described in this SECTION 8.
 
8

--------------------------------------------------------------------------------


 
(e)    TAXES ON SHARES ISSUED. The issuance of a certificate or certificates on
conversion of this Note shall be made without charge to the Lender for any tax
or charge with respect to the issuance thereof. The Company shall not, however,
be required to pay any tax or charge which may be payable with respect to any
transfer involved in the issuance and delivery of a certificate or certificates
in any name other than that of Lender, and the Company shall not be required to
issue or deliver any such certificate or certificates unless and until the
Person or Persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or charge or shall have established to the satisfaction
of the Company that such tax or charge has been paid.
 
(f)     RESERVATION OF SHARES; SHARES TO BE FULLY PAID; COMPLIANCE WITH
GOVERNMENT REQUIREMENTS. The Company shall reserve, out of its authorized but
unissued Common Stock or its Common Stock held in treasury, sufficient shares of
Common Stock to provide for the conversion of all of this Note and the Other
Notes at the Conversion Price.
 
Before taking any action which would cause an adjustment reducing the Conversion
Price below the then par value, if any, of the Common Stock issuable upon
conversion of this Note and the Other Notes, the Company will take all corporate
action which may, in the opinion of its counsel, be necessary in order that the
Company may validly and legally issue Common Stock at such adjusted Conversion
Price. The Company covenants that all Common Stock which may be issued upon
conversion of this Note and any or all of the Other Notes will, upon issuance,
be duly authorized, validly issued, fully paid and nonassessable and free from
all taxes, liens and charges with respect to the issuance and delivery thereof.
The Company covenants that if any Common Stock issued or delivered upon
conversion of this Note and any or all of the Other Notes hereunder requires
registration with or approval of any governmental authority under any applicable
federal or state law (excluding federal or state securities laws) before such
Common Stock may be lawfully issued, the Company will in good faith and as
expeditiously as possible endeavor to secure such registration or approval, as
the case may be.
 
(g)    NOTICE TO LENDER PRIOR TO CERTAIN ACTIONS. In the event that:
 
(i)       the Company shall declare or authorize any event which could result in
an adjustment in the Conversion Price under SECTION 8(d) or require the
execution of an Amended and Restated Note; or
 
9

--------------------------------------------------------------------------------


 
(ii)      the Company shall authorize the combination, consolidation or merger
of the Company for which approval of any stockholders of the Company is
required, the sale or transfer of all or substantially all of the assets of the
Company or the voluntary or involuntary dissolution, liquidation or winding-up
of the Company in whole or in part; then, in each such case, the Company shall
give or cause to be given to Lender, as promptly as possible but in any event at
least seven (7) Business Days prior to the applicable date hereinafter
specified, a notice stating the date on which a record is to be taken for the
purpose of determining the holders of outstanding Common Stock entitled to
participate in such event, the date on which such event is expected to become
effective or occur and the date on which it is expected that holders of
outstanding Common Stock of record shall be entitled to surrender their shares,
or receive any items, in connection with such event. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
event.
 
 9.     NOTICE. Whenever this Note requires or permits any notice, approval,
request, or demand from one party to another, the notice, approval, request, or
demand must be in writing and shall be deemed to have been given when personally
served or when deposited in the United States mails, registered or certified,
return receipt requested, addressed to the party to be notified at the following
address (or at such other address as may have been designated by written
notice):
 

 
Lender:
To the address in the first paragraph hereof
       
The Company:
Sports Supplement Acquisition Group, Inc.
2348 Lucerne Road, Suite 172
Mount-Royal, QC H3R 2J8
Attention: James Klein

 
10.    AMENDMENT. This Note may be amended or modified only by written
instrument duly executed by the Company and Lender.
 
11.    COSTS. If this Note is placed in the hands of an attorney for collection,
or if it is collected through any legal proceeding at law or in equity, or in
bankruptcy, receivership, or other court proceedings, then the Company agrees to
pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys' fees, including all costs of appeal.
 
12.    SUCCESSORS AND ASSIGNS. This Note shall inure to the benefit of Lender
and its successors and assigns; provided, however, Lender may not (without the
prior written consent of the Company, such consent not to be unreasonably
withheld or delayed and such consent not to be required if an Event of Default
exists) assign or negotiate this Note to any Person.
 
13.    GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED,
AND APPLIED IN ACCORDANCE WITH THE LAWS OF ILLINIOS.
 
10

--------------------------------------------------------------------------------


 
14.    FINAL AGREEMENT. THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT AGREEMENTS BETWEEN THE PARTIES (OTHER THAN SUBSEQUENT WRITTEN
AMENDMENTS). THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
 

 
SPORTS SUPPLEMENT ACQUISITION
GROUP, INC.:
     
a Delaware corporation
     
By: /s/ James Klein
   
Name: James Klein
   
Title: Chief Executive Officer

 

 
PROVIANT TECHNOLOGIES, INC.:
     
An Illinois Corporation
     
By: /s/ Ramlakhan Boodram
   
Name:  Ramlakhan Boodram
   
Title:   President


 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF ELECTION TO CONVERT


(To be executed by Lender upon conversion of the Note)
 
TO:     SPORTS SUPPLEMENT ACQUISITION GROUP, INC.
 
The undersigned, holder of that certain Convertible Note in the original
Principal Amount of $1,500,000, dated as of December 10, 2008 (the “Note”),
issued by Sports Supplement Acquisition Group, Inc. (the “Company”), hereby
exercises his/her/its right to convert unpaid principal of, and accrued interest
upon, the Note, equal to $_______________, into Common Stock of the Company
pursuant to the terms of the Note.
 
Please issue the Common Stock, as applicable, as follows:
 

--------------------------------------------------------------------------------

Print or Type Name
 

--------------------------------------------------------------------------------

 Social Security or Other Identifying Number
 

--------------------------------------------------------------------------------

 Street Address
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

City
State
Zip Code

 
and deliver it to the above address, unless a different address is indicated
below.


The undersigned hereby warrants and represents that it is (A) an “accredited
investor” as defined under the Securities Act, and the SEC’s Regulation D
promulgated thereunder; or (B) not a U.S. person (as defined in Rule 902(o) of
the Securities Act of 1933, as amended (the “Securities Act”)), is not acquiring
the shares of Common Stock purchased hereunder for the account or benefit of any
U.S. person, will resell the shares of Common Stock purchased hereunder, and the
Shares of Common Stock of Common Stock issuable upon conversion of such shares
of Common Stock, only in accordance with (1) the provisions of Regulation S
promulgated under the Securities Act (“Regulation S”), (2) pursuant to an
effective registration statement under the Securities Act, or (3) pursuant to an
available exemption from registration under the Securities Act, and only in
compliance with the terms and provisions of this Agreement; and agrees not to
engage in hedging transactions unless in compliance with the Securities Act
 
Dated:_______________
   
Signature



 
12

--------------------------------------------------------------------------------

 